Citation Nr: 1044461	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  07-00 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a low back disorder.  

5.  Entitlement to service connection for a skin disorder.  

6.  Entitlement to service connection for hypertension.  

7.  Entitlement to service connection for vertigo.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran had active duty from July 1968 to June 1970.

This matter arises before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran's claim on appeal was initially characterized as a 
claim of service connection for PTSD.  However, while on appeal, 
the United States Court of Appeals for Veterans Claims (Court) 
addressed a case involving the scope of filed claims.  In Clemons 
v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim 
is not limited to the diagnosis identified by the Veteran.  More 
precisely, a claim is for a disability that may reasonably be 
encompassed by several factors, including: (1) the claimant's 
description of the claim; (2) the symptoms the claimant 
describes; and (3) the information the claimant submits or that 
[VA] obtains in support of the claim.  A review of the claims 
file shows that the Veteran has been variously diagnosed as 
having depression and dementia.  The Board therefore finds that 
the Veteran's claim is not limited solely to PTSD.  Instead, the 
claim is properly characterized broadly as a claim of service 
connection for an acquired psychiatric disorder, to include PTSD, 
depression, and dementia.


The issue of entitlement to service connection for 
Parkinson's disease has been raised in the Veteran's 
September 2010 written brief presentation, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

The issues of entitlement to service connection for an acquired 
psychiatric disorder, hearing loss, tinnitus, a low back 
disorder, and a skin disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not manifest during service.  High blood 
pressure was not identified until June 2001, and hypertension was 
not diagnosed until January 2004.  The current hypertension is 
unrelated to service.

2.  Vertigo was not manifest during service, and neurologic 
pathology was not identified until June 2001.  The current 
vertigo is unrelated to service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, 
nor was it manifest within one year of active duty service.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  Vertigo was not incurred in or aggravated by service, nor was 
it manifest within one year of active duty service.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Sanders v. 
Shinseki, 129 S. Ct. 1696 (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in October 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in April 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records and VA treatment records.  
Further, the Veteran submitted private treatment records as well 
as written statements in support of his claims.

The Board concedes that medical examinations pertinent to the 
issues of service connection for hypertension and vertigo were 
not obtained.  In determining whether a medical examination be 
provided or medical opinion obtained, there are four factors to 
consider: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an indication 
that the disability or symptoms may be associated with service; 
and (4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology, such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

However, the Board finds that VA examinations are not warranted 
with respect to these issues.  Given the absence of in-service 
evidence of chronic manifestations of the disorders on appeal, 
the absence of identified symptomatology for many years after 
separation, and no competent evidence of a nexus between service 
and the Veteran's claims, a remand for a VA examination would 
unduly delay resolution.  Therefore, the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In addition to the laws and regulations governing service 
connection discussed above, the incurrence of certain chronic 
disorders in service, to include cardiovascular disorders such as 
hypertension and other organic diseases of the nervous system, 
will be presumed if the disease was manifest to a compensable 
degree within one year after discharge from active service even 
if there is no record of such a disorder while in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2010).  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by acceptable 
lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

	Service connection is also warranted for a disability which is 
aggravated by, proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  As the Veteran filed his 
claim in September 2005, the amendment is not applicable to the 
current claim. 
	
	Hypertension
	
	The Veteran seeks entitlement to service connection for 
hypertension, claiming that the disability began in 1968 and 
continues into the present day.  
	
	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to hypertension or any symptoms 
reasonably attributed thereto.  The Veteran's July 1968 entrance 
examination indicated that his blood pressure was 118/72 
millimeters of mercury (mmHg).  His June 1970 separation 
examination indicated that his blood pressure was 124/82 mmHg.  
Therefore, no hypertension was noted in service.
	
	Next, post-service evidence does not reflect hypertension for 
many years after service discharge.  Specifically, a June 2001 VA 
treatment note indicated that the Veteran had a history of high 
blood pressure which had since been resolved.  His blood pressure 
at that time was 110/86 mmHg.  A formal diagnosis of hypertension 
was not rendered until January 2004.      
	
	This is the first recorded symptomatology related to 
hypertension, coming approximately 30 years after discharge.  
Therefore, the objective evidence of record does not reflect 
continuity of symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to hypertension for many years, the 
evidence includes the Veteran's statements asserting continuity 
of symptoms.  Lay testimony is competent to establish the 
presence of observable symptomatology and may provide sufficient 
support for a claim of service connection.  Barr v. Nicholson, 21 
Vet.App. 303, 307 (2007).  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.").
	
The Board finds that the Veteran's reported history of continued 
symptomatology since active service, while competent, is 
nonetheless not credible.  Significantly, the Veteran's reported 
history of continued hypertension since active service is 
inconsistent with the other evidence of record.  Indeed, his 
assertions of in-service incurrence are inconsistent with his 
service treatment records, which show that his heart and vascular 
system were within normal limits at the time of his June 1970 
discharge from service.  See Caluza v. Brown, 7 Vet. App. 498 
(1995) (in determining whether lay evidence is satisfactory, the 
Board may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other evidence 
submitted on behalf of a veteran). 

Additionally, in this case, the Board also emphasizes the multi-
year gap between discharge from active duty service in 1970 and 
the initial diagnosis of hypertension, over 30 years after 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged 
period without medical complaint can be considered, along with 
other factors concerning the [V]eteran's health and medical 
treatment during and after military service, as evidence of 
whether a pre-existing condition was aggravated by military 
service").  Significantly, the earliest VA treatment records 
list only a history of high blood pressure among the Veteran's 
problems, which had been resolved.  A diagnosis of hypertension 
was not rendered until January 2004.

Accordingly, the Board finds the Veteran's statements asserting 
in-service incurrence and continuity of symptomatology since 
service lack credibility and are without probative value.  See, 
e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although 
Board must take into consideration a veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements). 

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
current hypertension to active duty despite his contentions to 
the contrary.    
	
	To that end, the Board notes that although the Veteran receives 
ongoing treatment for hypertension, his treating physicians have 
not offered opinions relating his hypertension to his period of 
active service.  
	
	The Board has also considered the Veteran's statements asserting 
a nexus between his currently diagnosed hypertension and active 
duty service.  

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, 
hypertension is not the type of disorder that a lay person can 
provide competent evidence on questions of etiology.  Such 
competent evidence has been provided by the medical personnel who 
have examined the Veteran during the current appeal and by 
service records obtained and associated with the claims file.  
Here, the Board attaches greater probative weight to the clinical 
findings than to his statements.  See Cartright, 2 Vet. App. at 
25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection, and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.
	
	Vertigo

The Veteran also seeks entitlement to service connection for 
vertigo, claiming that the disability began in 1968 and continues 
into the present day.  

	Service treatment records reflect no complaints of, treatment 
for, or a diagnosis related to vertigo or any symptoms reasonably 
attributed thereto.  The Veteran's June 1970 separation 
examination indicated that he was neurologically within normal 
limits.  Therefore, no vertigo was noted in service.
	
	Next, post-service evidence does not reflect vertigo for many 
years after service discharge.  Specifically, a June 2001 VA 
treatment note diagnosed the Veteran with benign positional 
vertigo, which the Veteran indicated he had suffered from for 
approximately 3 years.  
	
	This is the first recorded symptomatology related to vertigo, 
coming approximately 30 years after discharge.  Therefore, the 
objective evidence of record does not reflect continuity of 
symptomatology.
	
	In addition to the absence of documented post-service 
symptomatology related to vertigo for many years, the evidence 
includes the Veteran's statements asserting continuity of 
symptoms.  Lay testimony is competent to establish the presence 
of observable symptomatology and may provide sufficient support 
for a claim of service connection.  Barr v. Nicholson, 21 
Vet.App. 303, 307 (2007).  The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.").
	
The Board finds that the Veteran's reported history of continued 
symptomatology since active service, while competent, is 
nonetheless not credible.  Significantly, the Veteran's reported 
history of continued vertigo since active service is inconsistent 
with the other evidence of record.  Indeed, his assertions of in-
service incurrence are inconsistent with his service treatment 
records, which show that he was neurologically within normal 
limits at the time of his June 1970 discharge from service.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether 
lay evidence is satisfactory, the Board may also properly 
consider internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on behalf 
of a veteran). 

Additionally, in this case, the Board also emphasizes the multi-
year gap between discharge from active duty service in 1970 and 
the initial diagnosis of vertigo, over 30 years after separation 
from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (indicating that "evidence of a prolonged period 
without medical complaint can be considered, along with other 
factors concerning the [V]eteran's health and medical treatment 
during and after military service, as evidence of whether a pre-
existing condition was aggravated by military service").  
Moreover, the Veteran admitted in the June 2001 VA treatment note 
that he had only suffered from vertigo for the past 3 years.

Accordingly, the Board finds the Veteran's statements asserting 
in-service incurrence and continuity of symptomatology since 
service lack credibility and are without probative value.  See, 
e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although 
Board must take into consideration a veteran's statements, it may 
consider whether self-interest may be a factor in making such 
statements). 

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
current vertigo to active duty despite his contentions to the 
contrary.    
	
	To that end, the Board notes that although the Veteran receives 
ongoing treatment for vertigo, his treating physicians have not 
offered etiological opinions relating his vertigo to his period 
of active service.  
	
	The Board has also considered the Veteran's statements asserting 
a nexus between his currently diagnosed vertigo and active duty 
service.  

While the Board reiterates that the Veteran is competent to 
report symptoms as they come to him through his senses, vertigo 
is not the type of disorder that a lay person can provide 
competent evidence on questions of etiology.  Such competent 
evidence has been provided by the medical personnel who have 
examined the Veteran during the current appeal and by service 
records obtained and associated with the claims file.  Here, the 
Board attaches greater probative weight to the clinical findings 
than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for service 
connection and there is no doubt to be otherwise resolved.  As 
such, the appeal is denied.


ORDER

Service connection for hypertension is denied.

Service connection for vertigo is denied.


REMAND

The Veteran seeks service connection for a low back disorder.  
The Board observes that no VA examination was conducted.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that an 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  

Here, the Veteran indicated at his July 1968 entrance examination 
that he suffered from back trouble due to heavy lifting.  
However, his examination at the time indicated that his spine was 
within normal limits.  In August 1968, he was treated for back 
strain after complaining of low back pain that had been bothering 
him for 2 weeks.  Back pain was also diagnosed in September 1968 
after the Veteran complained of low back pain with muscle spasm, 
but no radiation of pain, in the right lumbar area.  In December 
1968, he was again diagnosed with back strain.  In July 1969, the 
Veteran again complained of low back pain.  It was noted that he 
suffered from a long history of back pain although he exhibited a 
full range of motion with no radiological abnormalities.  At the 
time of his June 1970 separation from service, his examination 
indicated that his spine was within normal limits.  

On the Veteran's September 2005 application for service 
connection, he indicated that he had suffered from back pain 
since 1968.  VA treatment records show current treatment for 
chronic intermittent mechanical low back pain.  Furthermore, in 
correspondence dated in January 2007, the Veteran's private 
neurologist indicated that the Veteran is being treated for 
cervical and lumbar spine disease with foraminal narrowing and 
disc bulge.  Thus, the Board determines that there is evidence of 
an in-service diagnosis and a current disability that could be 
related to that in-service diagnosis so as to require that a VA 
examination be conducted.  38 C.F.R. § 3.159; see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Board notes that the Veteran's private 
neurologist submitted correspondence dated in January 2007 
indicating that he treats the Veteran for cervical and lumbar 
spine disease.  On remand, the RO should attempt to obtain the 
necessary authorization from the Veteran so that his private 
treatment records from the Knoxville Neurology Clinic in 
Knoxville, Tennessee, can be associated with the claims folder.  

The Veteran also seeks entitlement to service connection for a 
skin disorder.  Again, the Board observes that no VA examination 
was conducted.  Service treatment records reveal that the Veteran 
complained of itching testicles for approximately one month in 
July 1969, which was diagnosed as tinea cruris.  The Veteran was 
also treated for a rash, manifested by scaly white plaques on his 
neck, that appeared to be ringworm, for several weeks in January 
1970.  In May 1970, the Veteran complained of a sore on the left 
side of his penis as well as sores on his lips and inside his 
mouth.  The provisional diagnoses were chancroid, herpes, and/or 
erythema multiforme.  The rash did not respond to any of the 
antifungal agents administered.  At a follow-up appointment, a 
dermatologist opined that erythema multiforme was a likely 
diagnosis.  Upon separation in June 1970, the Veteran's 
examination indicated that he still had a lesion on his upper 
lip.  

On the Veteran's September 2005 application for service 
connection, he indicated that he had suffered from a rash since 
1968.  VA treatment records show that the Veteran is currently 
diagnosed with eczema on his lower legs, which the Veteran claims 
is the same manifestation that was documented in his service 
treatment records.  The Veteran's lay testimony can be competent 
and sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The 
Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 
1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 
1278 (2010) that the Board errs when it suggests that lay 
evidence can never be sufficient to satisfy the requirement of 38 
U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military 
service and a claimed condition.   Here, the Veteran is clearly 
competent to state that he currently suffers from a rash that 
first manifested in service.  Thus, the Board determines that 
there is evidence of an in-service diagnosis and a current 
disability that could be related to that in-service diagnosis so 
as to require that a VA examination be conducted.  38 C.F.R. § 
3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also seeks service connection for bilateral hearing 
loss and tinnitus.  He asserts that he developed these conditions 
as a result of acoustic trauma sustained while trumpeting in 
service.  The Veteran's service personnel records confirm that 
his military occupational specialty was cornet/trumpet player.  
The Veteran submitted a private audiological evaluation dated in 
July 2002 which showed a minimal degree of hearing loss.  The 
Board observes that no VA audiological examination was ever 
conducted.  As such, the Board determines that there is evidence 
of exposure to acoustic trauma in service and the suggestion of a 
current auditory disability that could be related to that in-
service noise exposure so as to require that a VA examination be 
conducted.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

On remand, the RO should also attempt to obtain the necessary 
authorization from the Veteran so that his private treatment 
records from the Greater Knoxville Ear, Nose & Throat Associates, 
P.C., can be associated with the claims folder.  

	Finally, the Veteran seeks service connection for an acquired 
psychiatric disorder, to include PTSD.  Service treatment records 
reflect no complaints of, treatment for, or a diagnosis related 
to a psychiatric disorder or any symptoms reasonably attributed 
thereto.  The Veteran's June 1970 separation examination 
indicated that his psychiatric condition was within normal limits 
with no personality deviation.  Post-service evidence does not 
reflect psychiatric symptomatology for many years after service 
discharge.  Specifically, the Veteran indicated a history of 
schizoaffective disorder at a November 2000 VA psychiatric 
assessment although the staff psychiatrist opined that the 
history he gave was one of severe depression.    
	
	However, a June 2010 "PTSD Assessment" authored by a member of 
the Veteran's Vietnam unit who now purports to be a Master of 
Science in Social Work indicated that the Veteran exhibited 
classic combat stressors and that his presentation of symptoms 
was consistent with a PTSD diagnosis.  
	
	The June 2010 PTSD Assessment also included the following alleged 
stressors: (1) coming under fire by enemy rockets and mortars 
while on perimeter guard duty at Pleiku, Vietnam, in August 1968; 
(2) unloading the bodies of dead U.S. servicemen off of 
helicopters and lining them up outside the morgue; (3) having the 
camp infiltrated and some helicopters destroyed by the North 
Vietnamese Army while stationed at An Khe, Vietnam; (4) seeing 
wounded soldiers with limbs missing while visiting a hospital; 
(5) getting into a firefight with North Vietnamese Army soldiers 
during the last night of guard duty at An Khe, Vietnam.  
	
However, the Veteran's service personnel records indicate that 
his military occupation was a cornet/trumpet player.  He received 
the National Defense Service Medal (NDSM); Vietnam Service Medal 
(VSM); Vietnam Campaign Medal (VCM); and Army Commendation Medal 
(ARCOM). 

The Board observes that no VA psychiatric examination was ever 
conducted.  As such, the Board determines that there is evidence 
of a current PTSD diagnosis which has been attributed to alleged 
in-service stressors so as to require that a VA examination be 
conducted.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain the Veteran's 
treatment records dated from January 2007 to 
the present from the VA Community Based 
Outpatient Clinic in Knoxville, Tennessee.  
All attempts to secure the records must be 
documented in the claims folder.

2.  The RO should attempt to obtain the 
necessary authorization from the Veteran so 
that his private treatment records from the 
Knoxville Neurology Clinic in Knoxville, 
Tennessee, and the Greater Knoxville Ear, 
Nose & Throat Associates, P.C., in Knoxville, 
Tennessee, can be associated with the claims 
folder.  All attempts to secure the records 
must be documented in the claims folder.

3.  The RO should then schedule the Veteran 
for an appropriate VA examination in order to 
ascertain the nature and etiology of any 
current low back disorder.  The claims file 
should be made available for review, and the 
examination report should reflect that such 
review occurred.  

Upon a review of the record and examination 
of the Veteran, the examiner should opine as 
to whether it is at least as likely as not 
(50 percent probability or greater) that the 
Veteran's low back disorder had its initial 
onset during, or as a result of, his military 
service.  The examiner is asked to make 
specific reference to the multiple complaints 
of back pain and diagnoses of back strain 
documented in the service treatment records 
as well as the Veteran's September 2005 
application for service connection in which 
he alleges that he had suffered from back 
pain since 1968.

A rationale for any opinion advanced should 
be provided.  If an opinion cannot be formed 
without resorting to mere speculation, the 
examiner should so state and provide a reason 
for such conclusion.

4.  The RO should schedule the Veteran for an 
appropriate VA examination in order to 
ascertain the nature and etiology of any 
current skin disorder.  The claims file 
should be made available for review, and the 
examination report should reflect that such 
review occurred.  

Upon a review of the record and examination 
of the Veteran, the examiner should opine as 
to whether it is at least as likely as not 
(50 percent probability or greater) that the 
Veteran's claimed skin disorder had its 
initial onset during or as a result of his 
military service.  The examiner is asked to 
make specific reference to the skin 
abnormalities noted on the Veteran's lips, 
neck, penis, and testicles during service as 
well as the diagnosis of eczema in his 
current VA treatment records.

A rationale for any opinion advanced should 
be provided.  If an opinion cannot be formed 
without resorting to mere speculation, the 
examiner should so state and provide a reason 
for such conclusion.

5.  The RO should schedule the Veteran for a 
VA audiological examination in order to 
ascertain the existence and etiology of his 
claimed bilateral hearing loss and tinnitus.  
The claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  Upon a 
review of the record and examination of the 
Veteran, the examiner should opine as to the 
following: 

a.  Is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's claimed bilateral hearing loss 
is a result of his military service, to 
include in-service acoustic trauma?

b.  Is it at least as likely as not (50 
percent probability or greater) that the 
Veteran's claimed tinnitus is a result of 
his military service, to include in-
service acoustic trauma?

A rationale for any opinion advanced should 
be provided.  If an opinion cannot be formed 
without resorting to mere speculation, the 
examiner should so state and provide a reason 
for such conclusion.

6.  The RO should schedule the Veteran for an 
appropriate VA examination to ascertain the 
nature and etiology of any current 
psychiatric disability, including 
specifically, an assessment as to whether any 
current disability is etiologically related 
to service.  The claims file and a copy of 
this Remand must be made available to and be 
reviewed by the examiner in conjunction with 
the examination, and the examiner should take 
special note of the June 2010 "PTSD 
Assessment."  The examination report must 
indicate that the claims file was reviewed in 
conjunction with the examination.  

For each psychiatric disability found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability or 
greater that it is causally or etiologically 
related to the Veteran's period of active 
service, to include the Veteran's purported 
in-service stressor events.  The examiner 
should provide a rationale for the opinion 
provided and reconcile any opinion with any 
contradictory evidence of record.

7.	If a diagnosis of PTSD is rendered, or if 
the examiner attributes a diagnosed 
psychiatric disorder to an in-service 
stressor, the RO should make all efforts to 
verify the Veteran's purported stressor(s).  
Such should include, but not be limited to, 
requesting that the Veteran provide 
additional information sufficient enough to 
allow for verification, and a formal 
determination if it is deemed that the 
purported stressors are incapable of 
verification with supporting rationale.  

8.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claims 
should be readjudicated, to include all 
evidence received since the March 2007 
supplemental statement of the case.  The 
Veteran and his representative should then be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


